DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Specification
The disclosure is objected to because of the following informalities: the abandonment status of parent applications 15/715,252 and 13/711,689 should be updated in section [0001] of the specification.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,982,395 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, while not explicitly recited, the portion of the panel between the top side and bottom side of the patented claim meets applicant’s structural limitation to a core.  Additionally, it is reasonable to presume the presently claimed properties of shock absorption and vertical deformation are necessarily present in the patented invention due to the patented invention having a like structure and chemistry.  Like materials cannot have mutually exclusive properties.  Hence, claims 1 and 3-5 are rejected.
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,982,395 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, while not explicitly recited, the portion of the panel between the top side and bottom side of the patented claim meets applicant’s structural limitation to a core.  Additionally, it is reasonable to presume the presently claimed properties of shock absorption and vertical deformation are necessarily present in the patented invention due to the patented invention having a like structure and chemistry.  Like materials cannot have mutually exclusive properties.  Furthermore, the patented invention is capable of dispersing loads as presently claimed due to the like structure and chemistry.  Therefore, claims 8-11 are rejected.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 14, 16, and 23 of US 11,371,194 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it is reasonable to presume the presently claimed properties of shock absorption and/or vertical deformation are necessarily present in the patented invention due to the patented invention having a like structure and chemistry.  Like materials cannot have mutually exclusive properties.  Therefore, claim 1 is rejected.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of US 11,371,194 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the present claim.  
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 14, 16, and 23 of US 11,371,194 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it is reasonable to presume the presently claimed properties of shock absorption and vertical deformation are necessarily present in the patented invention due to the patented invention having a like structure and chemistry.  Like materials cannot have mutually exclusive properties.  Additionally, the patented invention is capable of dispersing loads as presently claimed due to the like structure and chemistry. Therefore, claim 8 is rejected.  
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of US 11,371,194 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is capable of dispersing loads as presently claimed due to the like structure and chemistry.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the panels being made of expanded polyolefin beads, does not reasonably provide enablement for the presently claimed polyolefin beads.  Note the polyolefin beads recited in claims 1 and 8 encompass non-expanded polyolefin beads, which is broader in scope than the disclosure of the invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Hence, claims 1 and 8 are rejected under 35 USC 112.  Claims 2-7 and 9-12 are also rejected for their dependency thereupon.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 12, 2022